UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2366



THE DISTRICT OF COLUMBIA,

                                              Plaintiff - Appellee,

          versus


WILLIAM SUTER, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
05-2118-DKC-8)


Submitted: May 18, 2006                          Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Suter, III, Appellant Pro Se. Nancy Lynn Alper, Special
Assistant United States Attorney, James Creighton McKay, Jr.,
OFFICE OF THE ATTORNEY GENERAL FOR THE DISTRICT OF COLUMBIA,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Suter, III, appeals from the district court’s

order affirming the bankruptcy court’s order determining that his

debt to the District of Columbia was nondischargeable in his

bankruptcy    case.   We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Suter v. District of Columbia, No. CA-05-

2118-DKC-8 (D. Md. Nov. 7, 2005).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -